[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 07-13587                   JULY 30, 2008
                          Non-Argument Calendar            THOMAS K. KAHN
                        ________________________                CLERK


                    D. C. Docket No. 04-03166-CV-AR-2

JIMMY TWILLEY, JR.,

                                                            Plaintiff-Appellant,

                                     versus

GOVERNOR BOB RILEY,
KATHY SAWYER,
Commissioner,
MILLER, Judge,
Tuscaloosa Circuit Court,
JUDGE WILL O'REAR,
Montgomery Circuit Court,
DAVID GAY, AL Department of
Mental Health, Bryce Hospital,
SCOTT DONALDSON, Judge,
Tucaloosa Circuit Court,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                                 (July 30, 3008)
Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

      Jimmy Twilley, Jr., a patient at a state mental institution proceeding pro se

and in forma pauperis, appeals the district court’s sua sponte dismissal of his

amended complaint pursuant to 28 U.S.C. § 1915A, contending that he sufficiently

pleaded a 42 U.S.C. § 1983 claim that the defendants violated his rights by

involuntarily committing him to an Alabama state mental hospital. Twilley’s

complaint alleges claims against Governor Bob Riley, Commissioner Kathy

Sawyer, Tuscaloosa Circuit Judge Miller, Tuscaloosa Circuit Judge Scott

Donaldson, Montgomery Circuit Court Judge Will O’Rear, Alabama Department

of Mental Health employee David Gay, “Bryce Director,” and social worker

Celeste Smith, all in their official and individual capacities.

      Under 28 U.S.C. § 1915A, the district court is to review, as soon as

practicable, a prisoner’s complaint in a civil action against a government entity in

order to dismiss the complaint if it is frivolous, malicious, or fails to state a claim

upon which relief may be granted. 28 U.S.C. §§ 1915A(a), (b)(1). We review de

novo the district court’s sua sponte dismissal of a complaint under § 1915A for

failure to state a claim, taking all the allegations in the complaint as true. Leal v.

Ga. Dep’t of Corr., 254 F.3d 1276, 1278–79 (11th Cir. 2001). We liberally



                                            2
construe pro se pleadings. Brown v. Johnson, 387 F.3d 1344, 1350 (11th Cir.

2004).

         “In order to prevail on a civil rights action under § 1983, a plaintiff must

show that he or she was deprived of a federal right by a person acting under color

of state law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

“Suits against state officials in their official capacity . . . should be treated as suits

against the State.” Hafer v. Melo, 502 U.S. 21, 25, 112 S. Ct. 358, 361 (1991). As

such, in order to succeed on an official capacity claim the plaintiff must show that

a policy or custom of the governmental entity played a part in the alleged

constitutional violation. Id., 112 S. Ct. at 361–62. Additionally, there is no

respondeat superior liability under § 1983. Harris v. Ostrout, 65 F.3d 912, 917

(11th Cir. 1995). A plaintiff must plead a basis for holding a defendant liable

under § 1983 beyond the fact that he or she was the superior of another defendant.

Id.

         “Judges are entitled to absolute judicial immunity from damages for those

acts taken while they are acting in their judicial capacity unless they acted in the

clear absence of all jurisdiction. This immunity applies even when the judge’s acts

are in error, malicious, or were in excess of his or her jurisdiction.” Sibley v.

Lando, 437 F.3d 1067, 1070 (11th Cir. 2005) (quotation marks and citations



                                             3
omitted). Whether a judge’s actions were made while acting in his judicial

capacity depends on whether: (1) the act complained of constituted a normal

judicial function; (2) the events occurred in the judge’s chambers or in open court;

(3) the controversy involved a case pending before the judge; and (4) the

confrontation arose immediately out of a visit to the judge in his judicial capacity.

Id.

      Generally, under Fed. R. Civ. P. 8(a)(2), a complaint must contain only “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). However, we have recognized that a heightened standard

of pleading is applicable to § 1983 actions against defendants who may assert

qualified immunity as a defense. See Swann v. S. Health Partners, Inc., 388 F.3d

834, 838 (11th Cir. 2004). “Qualified immunity offers complete protection for

government officials sued in their individual capacities as long as their conduct

violates no clearly established statutory or constitutional rights of which a

reasonable person would have known.” Bashir v. Rockdale County, Ga., 445 F.3d

1323, 1327 (11th Cir. 2006) (citation omitted). Under the heightened pleading

requirement, the relevant facts must be alleged with “some specificity.” Gonzalez

v. Reno, 325 F.3d 1228, 1235 (11th Cir. 2003). We will dismiss a complaint under

this standard where the allegations are “vague and conclusory.” Id.



                                           4
      With respect to Twilley’s official capacity claims, Twilley has failed to

allege that any of the claimed constitutional violations were the result of a policy or

custom of the state of Alabama. As a result, he has failed to state a claim against

the defendants in their official capacities. See Hafer, 502 U.S. at 25, 112 S. Ct. at

361–62. The district court properly dismissed all of Twilley’s official capacity

claims.

      As to Twilley’s individual capacity claims, Twilley has failed to state a

claim against Governor Riley and Commissioner Sawyer. His complaint does not

make any specific allegations against Governor Riley and Commissioner Sawyer,

but they are instead named as defendants because of their supervisory roles as

governor and commissioner of the Alabama prison system. There is no respondeat

superior liability under § 1983, see Harris, 65 F.3d at 917, and accordingly the

district court properly dismissed these claims.

      Twilley has also failed to state a claim against Judge Miller, Judge O’Rear,

and Judge Donaldson. His individual capacity claims against these state judges

arose out of their actions while presiding over his two commitment hearings and

his habeas petition—part of their normal judicial functions. He has not alleged that

they acted in the clear absence of all jurisdiction, and accordingly, these defendants

are entitled to absolute immunity from damages. See Sibley, 437 F.3d at 1070.



                                           5
The district court properly dismissed these claims.

      Finally, Twilley has failed to state a claim against Gay, “Bryce Director,”

and Smith in their individual capacities because these defendants are entitled to

assert the defense of qualified immunity, and his complaint has failed to meet the

heightened pleading standard applicable to such claims. Twilley’s complaint

alleges generally that Gay falsified records to have him recommitted, but it does

not include specific facts about what records were falsified or how the information

presented was false. This type of “vague and conclusory” allegation is not

sufficient to meet the heightened pleading requirement for § 1983 actions. See

Gonzalez, 325 F.3d at 1235.

      With regard to the defendant labeled as “Bryce Director,” Twilley alleges

that this defendant transferred him from one state mental hospital to another

without a court order. However, under Alabama law mental health officials have

the authority to transfer patients from one facility to another without a court order,

see Ala. Code § 22-52-10.7, and Twilley has failed to allege why this particular

transfer violated any of his federal rights. He has failed to state a claim against the

Bryce Director. See id.

      As to the individual capacity claims against defendant Smith, Twilley’s

complaint alleges that Smith intercepted his mail and falsely accused him of



                                           6
threatening her. However, Twilley’s complaint does not allege any specific facts

about when his mail was intercepted, the content of the mail, or why he believes

that Smith was involved. His complaint also does not contain any facts about the

alleged false accusations made against him by Smith. These “vague and

conclusory” allegations that Smith intercepted his mail and falsely reported that he

threatened her are not sufficient to meet the heightened pleading requirement for §

1983 actions. See id.

       For these reasons, the district court properly dismissed Twilley’s complaint

for failure to state a claim.

       AFFIRMED.




                                          7